id office uilc cca_2009021310365237 -------------- number release date from ------------------- sent friday date am to ---------------- cc ----------- subject re inside-outside basis statute question --------- you can change the amount of partnership liabilities reflected on the partnership return you can determine whether any liabilities were forgiven generating cod income you can adjust capital accounts you can adjust both the amount of contributions and the partners basis in the contributed amounts these will all have a flow though effect on the computation of outside_basis computational effect of these amounts results in a change to outside_basis of the partner and that change then results in additional income only at the partner level you would need to issue an affected_item notice_of_deficiency to the partner for that income within one year of the completion of the partnership proceeding if the
